Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered October 16, 1989, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the seventh degree, and sentencing him to two concurrent terms of imprisonment of IVi to 4 Vi years and a definite term of 1 year, respectively, unanimously affirmed.
Defendant’s claim that he was deprived of a fair trial by a number of the comments that the prosecutor made in summation is largely unpreserved by proper objection (People v Comer, 73 NY2d 955, 956). Were we to review it in the interest of justice, we would nevertheless affirm in light of the strongly worded attack on the credibility of all of the prosecution witnesses by counsel for the codefendant, in which attack counsel for defendant joined (People v Galloway, 54 NY2d 396, 401).
Further, the trial court’s charge to the jury on the prose*218cutor’s burden of proof apparently addressed counsel’s objection to the prosecutor’s comments on the subject to the satisfaction of counsel. We do not find that the prosecutor accused defense counsel of lying or that he improperly bolstered the credibility of the witness who was a police informant. Concur — Sullivan, J. P., Milonas, Rosenberger, Wallach and Ross, JJ.